DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               LENIST KEY,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1506

                          [December 30, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Daniel A. Casey, Judge; L.T. Case No.
062011CF002654A88810.

   Antony P. Ryan, Regional Counsel, and Paul O' Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Fourth
District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.